Pope, Judge,
dissenting.
I concur with Judge Beasley’s dissent. However, I think it essential to point out that the provisions of OCGA § 17-7-170 apply to both jury and bench trials, even though the triggering device embodied in the statute is tied to the availability of juries. In this case, the State was prepared to try Strickland at a bench trial, apparently in reliance on a request for trial by the judge made by Strickland at his June arraignment, within the time allowed by OCGA § 17-7-170. The confusion arises in this case because the record is unclear whether Strickland later demanded trial by jury, and, if so, what the trial court could have done within the time remaining in the term to comply with that demand.